ITEMID: 001-71493
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2005
DOCNAME: SKULSKI v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Wojciech Skulski, is a Polish national who was born in 1965 and lives in Warszawa. The respondent Government were represented by Mr Krzysztof Drzewicki, of the Ministry of the Foreign Affairs and, subsequently, by Mr Jakub Wołąsiewicz, of the Ministry of the Foreign Affairs.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 9 March 1993 the applicant was detained on remand on suspicion of assault. He was released three months later.
On 17 May 1995 a bill of indictment against the applicant and another person was lodged with the Warszawa-Zolibórz District Court. The prosecuting authorities proposed that five witnesses be heard by the court.
A first hearing was held on 14 July 2000. Most of the hearings in the case were adjourned as the witnesses repeatedly failed to comply with the court summonses.
On 8 February 2002, when the domestic proceedings were still pending, the applicant introduced his application, complaining about the excessive length of these proceedings.
On 4 June 2002 the Court communicated the application to the respondent Government.
At the hearing on 4 September 2002 the Warsaw District Court gave a judgment. On 24 February 2003 the Warsaw Regional Court partly amended the judgment and upheld it as to its remainder.
By a letter of 26 November 2004 the Registry of the Court informed the applicant that it was open to him to avail himself of a domestic remedy in respect of the length of proceedings, as provided for by Article 18 of the 2004 Act.
In reply, by a letter of 3 November 2004, the applicant informed the Court that he did not intend to do so.
On 17 June 2004 Polish Parliament adopted a new law ‘on complaint about a breach of a right to have one’s case heard within a reasonable time’. The act entered into force on 17 September 2004.
Section 2 of the Act provides for a special action by which a party can seek a declaration that his or her right to have a case heard within a reasonable time has been breached. The court shall take into consideration the following criteria: the conduct of the court before which the case is pending; the character of the case and the complexity of the legal and factual issues involved therein; what was at stake for the complainant, and the conduct of the parties. The length complaint must be lodged when the proceedings are still pending.
Pursuant to Section 2, if the court finds that the length complaint is wellfounded, it shall give a ruling to this effect. If the complainant so requests, the court can also recommend that the court before which the case is pending takes certain procedural measures in the impugned proceedings. The court may also, award an appropriate amount of money to the complainant, in the amount not exceeding PLN 10,000.
Under Section 18, within six months after the entry into force of the Act, that is, from 17 September 2004, anyone who had lodged an application with the European Court of Human Rights in due time complaining of a violation of the ‘reasonable-time’ requirement contained in Article 6 § 1 of the Convention was entitled to lodge a length complaint provided for by the Act, if the application to the Court had been lodged when the proceedings were still pending and if it had not yet been declared admissible by the European Court.
